The Court, (nem. con.) was of opinion .that the subsequent allowance of the additional five per cent, did not avoid the bond or exonerate the sureties; that the bond covers the collections made in the second year, as well as the first; and that the defendant cannot set off his expenses.
The demurrer was withdrawn by consent, and upon the issue joined the plaintiff recovered a verdict; upon which judgment was rendered for the penalty, to be discharged by the payment of $150.83, with interest from the 1st of February, 1837, and costs